Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CRAIG SCHWEITZER, AIRFLOW                          )
LEASING, LLC, and DON REESOR,                      )    Supreme Court No. S-14170
                                                   )
                      Appellants,                  )
                                                   )    Superior Court No. 3KN-05-00407CI
      v.                                           )
                                                   )    OPINION
SALAMATOF AIR PARK                                 )
SUBDIVISION OWNERS, INC.,                          )
                                                   )    No. 6825 - September 13, 2013
                      Appellee.                    )
                                                   )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Kenai, Carl Bauman, Judge.

              Appearances: Craig Schweitzer, pro se, Kenai, Appellant.
              William Walton, Walton, Theiler, & Winegarden, LLC,
              Kenai, for Appellant Airflow Leasing, LLC. Don Reesor, pro
              se, Las Vegas, Nevada, Appellant. Robert J. Molloy and
              Kristine A. Schmidt, Molloy Schmidt LLC, Kenai, for
              Appellee.

              Before: Fabe, Chief Justice, Carpeneti, Winfree, and
              Stowers, Justices.

              WINFREE, Justice.

I.    INTRODUCTION
              A judgment debtor challenges the superior court’s denial of an Alaska Civil
Rule 60(b) motion to set aside an order permitting the sale of an airplane seized to
execute on the judgment against him. At the time of seizure, the airplane was in the
process of being reconstructed and did not have certain identifying information attached
to it. Third parties claimed an interest in the seized airplane. After an evidentiary
hearing the superior court determined that the judgment debtor had an interest in the
airplane and permitted its sale. But at that point the underlying judgment was paid by
one of the third parties, and the execution sale did not occur. The judgment debtor,
joined by the third parties, filed a Rule 60(b) motion to set aside the order regarding
ownership of the airplane. The superior court denied the Rule 60(b) motion and awarded
attorney’s fees to the judgment creditor and against the judgment debtor and the third-
party claimants.
              Appealing the denial of the Rule 60(b) motion, the judgment debtor argues
that the superior court’s ownership decision is void for lack of subject matter jurisdiction
because federal law grants the Federal Aviation Administration sole power to “identify”
aircraft. He also argues that the superior court improperly modified statutory sale
procedures, erred by not concluding that newly discovered evidence supported relief
from the ownership decision under Rule 60(b)(2), and erred by awarding execution-
related attorney’s fees to the judgment creditor. The third parties join in the judgment
debtor’s appeal. For the reasons discussed below, we affirm the superior court’s
decisions.
II.    FACTS AND PROCEEDINGS
              This appeal arises out of execution of judgment proceedings. In January
2009 the superior court entered a money judgment against Craig Schweitzer in favor of
Salamatof Air Park Subdivision Owners, Inc. (the Association).1 The Association



       1
            See Schweitzer v. Salamatof Air Park Subdivision Owners, Inc., 278 P.3d
1267, 1269-71 (Alaska 2012) (describing underlying litigation).

                                            -2-                                       6825
conducted a judgment debtor examination to determine whether Schweitzer had assets
available to satisfy the judgment. Schweitzer testified that certain Otter2 airplane parts
in his airplane hangar belonged to Airflow Leasing, LLC, but that he did not know the
Otter’s serial or N number3 or who owned Airflow Leasing.
             The Association obtained a writ of execution and a process server seized
a partially rebuilt Otter airplane and some parts from Schweitzer’s hangar. Schweitzer
filed a claim of exemptions asserting that he had no ownership interest in the airplane,
which he said was “De Havilland DHC-3 Otter N26DE, Serial #26.” Attached to the
claim of exemptions was an affidavit, made pursuant to AS 09.35.130 4 and executed by
Don Reesor on behalf of Airflow Leasing; Reesor claimed that the seized airplane was
Otter N26DE and was owned by Airflow Leasing. Airflow Leasing later requested an
evidentiary hearing on its ownership interest in the seized property.


      2
            “Otter” refers to a de Havilland DHC-3 aircraft, built in Canada in the
1950s and 1960s.
      3
            An “N number” is the Federal Aviation Administration’s (FAA) registration
number for United States registered aircraft. See 14 C.F.R. §§ 45.23(a), 47.15 (2012).
      4
             AS 09.35.130 provides:
             If property levied upon is claimed by a third person as the
             person’s property by an affidavit of title to the property, or
             right to the possession of the property and the ground of the
             title or right, stating the value of the property, and delivered
             to the person making the levy, that person shall release the
             property. However, the plaintiff, on demand of the person,
             may give the person an undertaking executed by two
             sufficient sureties in a sum equal to double the value of the
             property levied upon. The undertaking shall be in favor of
             and shall indemnify the third person against loss, liability,
             damages, and costs, by reason of the taking or sale of the
             property by the person.

                                           -3-                                      6825

              After holding the requested evidentiary hearing, the superior court issued
extensive written findings of fact and conclusions of law about the seized property. The
court found that the Association had seized a partially reconstructed single-engine Otter
with “no aircraft data plate, no airframe data plate, and no log books.”5 It found that the
seized Otter was reconstructed using parts from two different airplanes, Otter 398 and
Otter 26.6 It found that Schweitzer was the owner of Otter 398 and Airflow Leasing was
the owner of Otter 26. The court found that Otter 398 previously was outfitted with a
turbine engine and an up-gross STOL kit.7 The court found that Otter 26 previously was
outfitted with a piston engine and without an up-gross STOL kit. The court found that
the seized airplane was equipped with a mount for a turbine engine and an up-gross
STOL kit. The court found that the seized Otter was “the partially re-built Otter 398 to
which the tail section from Otter 26 was affixed.”
              The superior court concluded that Airflow Leasing had the burden of
proving it owned the airplane because it did not have possession of the Otter at the time
of seizure,8 and that Airflow Leasing had failed to meet its burden. The court concluded

       5
              Federal law requires an airplane manufacturer to attach to an aircraft a
fireproof identification plate containing certain information and restricts removal of this
identification plate. 14 C.F.R. §§ 45.11-.13 (2012). According to testimony at the
evidentiary hearing, an airplane’s log books contain information about both flight and
repair history.
       6
              398 and 26 are the serial numbers of the respective aircraft.
       7
               An “up-gross” modification increases the aircraft’s maximum gross weight
capacity. A “STOL” (short takeoff and landing) kit is designed to increase the aircraft’s
short field takeoff and landing capabilities. Both require physical modifications to the
aircraft.
       8
             See Keltner v. Curtis, 695 P.2d 1076, 1080 (Alaska 1985) (holding that
when third party claims property in judgment debtor’s possession, third party has burden
                                                                           (continued...)

                                           -4-                                       6825

that the Otter could be sold to satisfy the judgment against Schweitzer. Modifying
statutory execution procedures, the court then: (1) delayed the sale so the parties could
find the airplane data plate and log books for Otter 398; (2) required the process server
to re-advertise the new sale date “in a manner that is reasonably likely to reach interested
wrecked Otter buyers globally”; and (3) ordered that any excess proceeds be paid into
the court registry, rather than to Schweitzer, to give others who might claim an
ownership interest in the airplane an opportunity to be heard.
              In June 2010 Reesor paid the Association $85,000 to satisfy the underlying
judgment against Schweitzer and assumed possession of the seized airplane and parts.
No execution sale was held.
              After the superior court’s decision, the Association asked the court to enter
a partial final judgment on the ownership issue and to award it attorney’s fees as the
prevailing party in the contested evidentiary hearing. The Association sought fees jointly
and severally against Schweitzer, Reesor, and Airflow Leasing, relying on AS 09.35.130
and AS 09.38.080(e) as well as Rules 82 and 89. Airflow Leasing opposed and asked
the court to award it attorney’s fees as the prevailing party because the court found that
Airflow Leasing was the owner of Otter 26. Airflow Leasing argued in the alternative
that because the proceeding was a post-judgment collection action, no one was entitled
to attorney’s fees.
              In September 2010 Schweitzer filed a Rule 60(b) motion for relief from the
superior court’s ownership decision, along with a letter from the FAA giving Reesor
permission to install a replacement identification plate on Otter 26. Schweitzer argued,
under Rule 60(b)(4), that the ownership decision was void because federal law



       8
            (...continued)
of proving ownership).

                                            -5-                                       6825
preempted the court’s jurisdiction to “identify” the seized aircraft. He also argued, under
Rule 60(b)(2), that new evidence, primarily the FAA letter, also supported setting aside
the ownership decision. Airflow Leasing joined in Schweitzer’s Rule 60(b) motion.
Schweitzer also opposed the Association’s motion for attorney’s fees resulting from the
evidentiary hearing related to ownership, arguing that, because the judgment was void,
the Association could not be the prevailing party.
              The superior court denied the Rule 60(b) motion in December 2010 and
awarded attorney’s fees to the Association against Schweitzer relating only to the
Rule 60(b) proceedings. The superior court awarded Rule 82 enhanced attorney’s fees
to the Association against Reesor and Airflow Leasing for work related to the evidentiary
hearing and Rule 82 non-enhanced attorney’s fees for the time period May through
November 2010. On December 29, 2010 the court entered a partial final judgment on
the seized property’s ownership.
              Schweitzer appeals the denial of the Rule 60(b) motion, the court’s
modification of the sale procedure, and the attorney’s fees award. Reesor and Airflow
Leasing join in Schweitzer’s appeal and rely on Schweitzer’s briefing.
III.   STANDARD OF REVIEW
              Typically, the superior “court’s ruling on an Alaska Civil Rule 60(b)
motion is reviewed for abuse of discretion; it will not be disturbed unless we are left with
‘the definite and firm conviction on the whole record that the judge ha[s] made a
mistake.’ ”9 But “no question of the [superior] court’s discretion is presented by a Rule
60(b)(4) motion because the validity of a judgment is strictly a question of law.”10 Thus



       9
              Williams v. Williams, 252 P.3d 998, 1004 (Alaska 2011) (alteration in
original) (quoting Thomas v. Thomas, 581 P.2d 678, 679 (Alaska 1978)).
       10
              Aguchak v. Montgomery Ward Co., 520 P.2d 1352, 1354 (Alaska 1974).

                                            -6-                                       6825
a Rule 60(b)(4) motion alleging a lack of subject matter jurisdiction is reviewed de
novo.11
               “We review a trial court’s prevailing party determination for abuse of
discretion, which we find only if the determination is ‘arbitrary, capricious, manifestly
unreasonable, or improperly motivated.’ ”12            We review the superior court’s
interpretation of court rules de novo.13 Interpretation of a statute is a question of law that
we review using our independent judgment.14 We “adopt the rule of law that is most
persuasive in light of precedent, reason, and policy.”15
IV.	     DISCUSSION
         A.	   The Superior Court Had Subject Matter Jurisdiction And Correctly
               Denied The Rule 60(b)(4) Motion.
               Schweitzer, joined by Reesor and Airflow Leasing, argues that the superior
court erred in denying his Rule 60(b)(4) motion because the ownership judgment is void
for lack of subject matter jurisdiction.16       Conceding that the superior court had
jurisdiction to determine ownership of the seized airplane, he nonetheless claims that

         11
              See Barlow v. Thompson, 221 P.3d 998, 10 01 (Alaska 2009) (“Whether a
superior court has jurisdiction is a question of law that we review de novo.” (citing
Atkins v. Vigil, 59 P.3d 255, 256 (Alaska 2002))).
         12
             HP Ltd. P’ship v. Kenai River Airpark, LLC, 270 P.3d 719, 727 (Alaska
2012) (quoting Taylor v. Moutrie–Pelham, 246 P.3d 927, 928-29 (Alaska 2011)).
         13
               Enders v. Parker, 66 P.3d 11, 13 (Alaska 2003).
         14
               Anderson v. Alyeska Pipeline Serv. Co., 234 P.3d 1282, 1286 (Alaska
2010).
         15
               Guin v. Ha, 591 P.2d 1281, 1284 n.6 (Alaska 1979).
         16
             Rule 60(b)(4) provides: “On motion and upon such terms as are just, the
court may relieve a party or a party’s legal representative from a final judgment, order,
or proceeding [if] . . . the judgment is void . . . .”

                                             -7-	                                       6825

“[w]hen the trial court moved beyond determination of ownership and into the arena of
[airplane] identification, it entered into a field totally preempted by federal jurisdiction.”
He argues that Alaska statutes do not confer jurisdiction on the superior court to
“identify” airplanes. He does not explain what “identification” is in the context of
federal aviation law or how it differs from the common meaning of “identification.”
              The Association responds that Schweitzer and Airflow Leasing placed the
airplane identity issue before the superior court in the claim of exemptions and that
Alaska statutes provide for determination of issues related to exemptions. It also argues
that there is no conflict between Alaska statutes and federal aviation law, and that
Congress did not intend to preempt state court airplane-ownership decisions.
              The superior court is the court of general jurisdiction in Alaska.17 We have
previously recognized that the superior court has the inherent power to resolve
ownership disputes related to property seized to satisfy a judgment and does not require
specific statutory authorization to do so.18 No one here questions the superior court’s
power to determine ownership of the seized airplane, yet the question of ownership
essentially was all the superior court decided.
              When the airplane was seized, the data plate had been removed. As a result
the superior court could not use this information in determining who owned the seized
property. Schweitzer and Airflow Leasing took the position that the seized airplane was
Otter 26 and asked the superior court to recognize it as such; Schweitzer does not point
to any argument made before the superior court asking it to defer to the FAA on the issue




       17
              AS 22.10.020(a) (“The superior court is the trial court of general
jurisdiction, with original jurisdiction in all civil and criminal matters . . . .”).
       18
              Keltner v. Curtis, 695 P.2d 1076, 1079 & n.4 (Alaska 1985).

                                             -8-                                        6825
of identifying the airplane.19
              The evidentiary hearing’s purpose was to consider Reesor and Airflow
Leasing’s claim that Airflow Leasing owned the seized property, which they identified
as Otter 26. After taking evidence, the superior court determined that Reesor and
Airflow Leasing owned Otter 26 and that the tail of Otter 26 was part of the seized
airplane. To protect Airflow Leasing’s interest, the superior court modified the sale
process by requiring that any excess money from the sale be paid into the court registry
rather than to Schweitzer directly.
              Although the superior court decided that the “former tail section of Otter
26” became part of Otter 398 and that the seized property was “the partially re-built Otter
398,” it did not, as Schweitzer claims, “attempt[] to direct” the installation of a data plate
on the seized aircraft. Instead it recognized that the seized airplane was composed of
parts of two different airplanes; found that Airflow Leasing owned Otter 26, the tail
section of the seized airplane; and rejected Schweitzer’s testimony that he no longer
owned Otter 398. Because Schweitzer owned Otter 398, the superior court concluded
the Otter could be sold to satisfy the judgment. Neither Schweitzer nor Reesor and
Airflow Leasing appealed the merits of the superior court’s ownership decision.
              Schweitzer argues that sections of 14 C.F.R. Part 45 preempt any state
identification of aircraft. Federal regulations govern a manufacturer marking an aircraft
with identification and restrict alteration of that identification.20 But nothing in the
regulations expressly prohibits a state court from looking beyond the registration number


       19
              The record reflects that the FAA was aware of the contested ownership
proceeding and asked the attorneys for the Association and Airflow Leasing to inform
the court that the FAA had “no position” about the aircraft’s identification at the time
of the ownership hearing.
       20
              14 C.F.R. §§ 45.10-45.16 (2012).

                                             -9-                                        6825

to determine ownership, particularly when there is no identifying information on the
aircraft at the time it is seized.21 In this case the court had to identify, in the common
sense of the word, what the Association had seized to determine whether Airflow
Leasing had an ownership interest in the property; the court did not usurp the FAA’s role
in regulating airplane safety22 or providing a central clearinghouse for recording interests
in civil airplanes.23
              Congress has specifically stated that a certificate of registration is not
evidence of ownership.24 And the record shows that the FAA was aware of the
ownership litigation but took no position in the dispute. Finally, as shown by the FAA’s
later permission to place a replacement data plate on Otter 26, the superior court’s
decision also did not stand as an obstacle to the enforcement or implementation of federal
airplane identification regulations, which would be the basis for federal preemption.25
The superior court had subject matter jurisdiction to decide what the Association had
seized and who owned it, and the court correctly denied the Rule 60(b)(4) motion.


       21
              Cf. Omni Holding & Dev. Corp. v. 3D.S.A., Inc., 156 S.W.3d 228, 239-40
(Ark. 2004) (affirming trial court decision that determined ownership of airplane when
data plates on two airplanes had been switched).
       22
              See Abdullah v. Am. Airlines, Inc., 181 F.3d 363, 368-69 (3d Cir. 1999)
(identifying purpose of FAA as regulating air safety).
       23
              See Philko Aviation, Inc. v. Shacket, 462 U.S. 406, 411 (1983).
       24
              49 U.S.C. § 44103(c) (2006) (“A certificate of registration issued under this
section is . . . not evidence of ownership of an aircraft in a proceeding in which
ownership is or may be in issue.”).
       25
              Cf. Philko Aviation, 462 U.S. at 410 (citations omitted) (holding that
Federal Aviation Act recording requirement preempted state laws permitting
undocumented or unrecorded transfers of aircraft because of direct conflict between
federal and state laws).

                                           -10-                                       6825

       B.	    The Superior Court Did Not Abuse Its Discretion In Denying Relief
              From Judgment Under Rule 60(b)(2) Based On Schweitzer’s Offered
              Evidence.
              Schweitzer, joined by Reesor and Airflow Leasing, also argues two pieces
of new evidence filed with his Rule 60(b) motion entitled him to relief from the superior
court’s ownership decision.26 The first is a letter from an FAA maintenance inspector
approving the installation of a replacement data plate on Otter 26. The second is a
replacement data plate issued by the manufacturer for Otter 26. The superior court
denied relief, ruling that the new evidence had no bearing on its prior ownership
decision.
              This court has held that five elements must be met before a movant is
entitled to relief under Rule 60(b)(2).27 “The newly discovered evidence must: (1) . . .
probably change the result on a new trial; (2) have been discovered since the trial; (3) be
of such a nature that it could not have been discovered before trial by due diligence;
(4) be material; (5) not be merely cumulative or impeaching.”28
              We find no abuse of discretion in the superior court denying relief under
Rule 60(b)(2). As noted above, FAA registration is not evidence of ownership, and it

       26	
              Rule 60(b)(2) provides:
              On motion and upon such terms as are just, the court may
              relieve a party or a party’s legal representative from a final
              judgment, order, or proceeding for the following reasons:
                     ...
              (2) newly discovered evidence which by due diligence could
              not have been discovered in time to move for a new trial
              under Rule 59(b) . . . .
       27
              Babinec v. Yabuki, 799 P.2d 1325, 1332-33 (Alaska 1990).
       28	
              Id.

                                           -11-	                                     6825

is clear from the superior court’s lengthy recitation of the basis for its ownership decision
when denying Schweitzer’s Rule 60(b)(2) motion that this evidence would not have
changed the ownership decision on a new trial.29
       C.	    Whether The Superior Court Improperly Modified The Statutory Sale
              Procedures Is Moot.
              The superior court found good cause to modify the sale procedures codified
at AS 09.35.110, .140, .150, and .160. Based on Schweitzer’s disclaimer of interest in
the Otter and Airflow Leasing’s ownership of Otter 26, the superior court modified the
procedure under AS 09.35.110 by ordering any excess sale proceeds to be paid into the
court’s registry. It also modified the procedure outlined in AS 09.35.140, .150, and .160
by requiring that the sale proceed no earlier than 45 days from the decision’s distribution
date and requiring the Association to advertise the sale “in a manner that is reasonably
likely to reach interested wrecked Otter buyers globally.”             It appears that the
modifications to the process were intended to increase the sale value of the seized
property, to the benefit of all parties.
              Schweitzer, joined by Reesor and Airflow Leasing, argues that the superior
court’s modifications constitute reversible error. The Association responds that this issue
is waived for inadequate briefing and is moot. Because we hold this issue is moot, we
do not consider the Association’s alternative arguments.
              The seized Otter actually was not sold at an execution sale. Reesor paid the
Association $85,000 to satisfy the judgment against Schweitzer and took possession of
the Otter. “A claim is moot if it is no longer a present, live controversy, and the party



       29
             We therefore do not reach the question whether newly discovered evidence
under Rule 60(b)(2) must have existed at the time of the original trial. Cf. Nat’l Labor
Relations Bd. v. Jacob E. Decker & Sons, 569 F.2d 357, 364 (5th Cir. 1978) (stating
general federal rule that “evidence must be in existence at the time of the trial”).

                                            -12-	                                      6825
bringing the action would not be entitled to relief, even if it prevails.” 30 Because
Schweitzer, Reesor, and Airflow Leasing have not shown they would be entitled to relief
even if they prevailed on this issue, it is moot. The superior court’s modification of the
sale procedure also does not impact prevailing party status, so we have no reason to
consider it in reviewing the attorney’s fees awarded here.31
       D.     The Court Did Not Err In Awarding Attorney’s Fees.
              1.     Fees against Schweitzer
              Schweitzer argues that the Association cannot be considered the prevailing
party because the superior court had no subject matter jurisdiction to enter its April 2010
ownership decision — we rejected this argument above. He also argues that attorney’s
fees cannot be awarded in post-judgment proceedings and his involvement in the hearing
on his claim of exemptions cannot support an award of attorney’s fees against him.
              The superior court awarded the Association $3,000 in attorney’s fees
against Schweitzer for the time period of September 9, 2010, through November 2010.
This time period began with Schweitzer’s Rule 60(b) motion; the superior court awarded
fees against Schweitzer only for the time that he actively participated in the litigation.
              In Torrey v. Hamilton we stated that Rule 82 “only provides compensation
for attorney’s services performed up to the time of the judgment”; Rule 82 cannot serve
as a basis for awarding post-judgment attorney’s fees against a judgment debtor for




       30
            Schweitzer v. Salamatof Air Park Subdivision Owners, Inc., 278 P.3d 1267,
1272 (Alaska 2012) (quoting Fairbanks Fire Fighters Ass’n, Local 1324 v. City of
Fairbanks, 48 P.3d 1165, 1167 (Alaska 2002)) (internal quotation marks omitted).
       31
              See id. at 1272-73 (considering otherwise moot issue to evaluate prevailing
party status for attorney’s fees).

                                           -13-                                      6825

collecting on the judgment.32 Schweitzer relies on Torrey to argue that the superior court
erred in awarding fees against him. But, as we have recognized previously, Torrey does
not prohibit all awards of post-judgment attorney’s fees.33 Torrey applies to attorney’s
fees awarded under Rule 82, but Torrey is not controlling here because there is an
independent statutory basis for the attorney’s fees award.34
             Schweitzer initiated the relevant post-judgment proceedings by filing a
putative claim of exemptions, alleging that he had no ownership interest in the seized
airplane. After the ownership hearing the superior court issued an order denying his
claim of exemptions. Alaska Statute 09.38.080(e), part of the Alaska Exemptions Act,
authorizes a court to award “costs” to the prevailing party in a hearing on a claim of
exemptions.35 We have held that when encountered in a statute, “the term ‘costs’ is




      32
             872 P.2d 186, 187-88 (Alaska 1994).
      33
              See, e.g., O’Connell v. Will, 263 P.3d 41, 46 (Alaska 2011) (holding that
contractual fee provision authorized award of attorney’s fees for collection of judgment).
      34
             See Torrey, 872 P.2d at 187-88 (explaining “the award in this case is not
authorized under Civil Rule 82”).
      35
             AS 09.38.080(e) provides:
             If any question arises as to the rights of an individual entitled
             to an exemption under this chapter, an interested person may
             file with the clerk of the court from which the process issued
             a statement of the claim of exemptions and the question
             raised. The statement shall be referred to the court as soon as
             practicable thereafter. The court shall order that notice of a
             hearing be given. After hearing the matter, the court shall
             make findings and issue an appropriate order. The court may
             award to the prevailing party costs of a proceeding under this
             subsection.

                                           -14-                                     6825

generally construed in Alaska to include attorney’s fees.”36 Although the superior court
did not require Schweitzer to pay any attorney’s fees related to the evidentiary hearing
itself, we agree with the Association that Schweitzer “set off the ‘disputed
ownership/seized property fray’ ” by filing his putative claim of exemptions. His
Rule 60(b) motion sought to set aside the ownership decision, which was the outcome
of the exemption hearing; the superior court thus was authorized to award the
Association attorney’s fees as the prevailing party on Schweitzer’s putative claim of
exemptions and his associated motion to set aside the ownership decision.
             2.     Fees against Reesor and Airflow Leasing
             We also affirm the award of attorney’s fees against Reesor and Airflow
Leasing. Reesor and Airflow Leasing join in Schweitzer’s arguments that Torrey
prohibits post-judgment awards of attorney’s fees and that AS 09.35.130, the statute on
which they based their ownership claim in the superior court, does not authorize post-
judgment awards of attorney’s fees. The Association maintains that the trial court’s
determination that Reesor and Airflow Leasing were the “functional equivalent” of
claimants in a replevin action was correct and should be the basis for affirming the
attorney’s fees award.
             Although Alaska law does not generally allow an award of fees against a
judgment debtor for attorney’s fees related to executing on a judgment absent a statutory
or contractual provision authorizing an award of fees,37 Reesor and Airflow Leasing were
not judgment debtors. Instead, they were third-party claimants who affirmatively asked


      36
            Kenai Peninsula Borough v. Port Graham Corp., 871 P.2d 1135, 1141
(Alaska 1994).
      37
              See O’Connell, 263 P.3d at 46 (construing contract as permitting attorney’s
fees for collection efforts); Torrey, 872 P.2d at 187-88 (holding that costs of collection
did not include post-judgment attorney’s fees).

                                          -15-                                      6825

the court to find that the seized airplane was Otter 26, find that Airflow Leasing owned
it, and order the Association to return it. Their request for an evidentiary hearing and the
ensuing litigation was effectively a new action with different parties; as we stated in
Keltner v. Curtis, the relief sought in a proceeding on a third-party claim under
AS 09.35.130 is similar to a replevin action.38 Rule 82 fees can be awarded to the
prevailing party in a replevin action.39 It seems likely that had Reesor and Airflow
Leasing prevailed on the ownership claim, they would have been entitled to a Rule 82
attorney’s fees award, at the very least.40 Because the superior court did not abuse its
discretion in finding that the Association was the prevailing party with respect to Reesor
and Airflow Leasing’s ownership claim, its Rule 82 fees award against them was
permissible.
V.     CONCLUSION
               We AFFIRM the superior court’s judgment.




       38
               695 P.2d 1076, 1079 n.5 (Alaska 1985).

       39
               Haskins v. Shelden, 558 P.2d 487, 495-96 (Alaska 1976).

       40
               Cf. AS 09.35.130 (outlining indemnity provisions when third party claims

interest in seized property).

                                           -16-                                       6825